Citation Nr: 0216696	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-03 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized service as a Philippine Scout from 
June 1946 to May 1949.  He died in May 1985.  The appellant 
is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in May 1985.  The purported cause of 
death listed on the death certificate is hypertensive heart 
disease.  

3.  The death certificate was not signed by a private 
physician, public health officer, or hospital authority.  It 
reflects no attending physician.  The certificate lists the 
informant of the veteran's death as his father.  The veteran 
apparently died at home.  

4.  During the veteran's lifetime, service connection was not 
established for any disability.  

5.  There is no competent evidence of record establishing the 
cause of the veteran's death as hypertensive heart disease 
related to his period of recognized service or within the 
presumptive period.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
July 2000 rating decision and September 2000 statement of the 
case, the RO generally provided the appellant with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate her claim.  In addition, the 
RO's March 2001 letter to the appellant explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of the parties to secure 
evidence, indicated what evidence was already of record, and 
asked the appellant to provide or authorize the release of 
additional evidence relevant to the claim.  The RO did not 
receive a response to this letter.  The Board finds that the 
RO provided the appellant with all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the appellant has 
submitted a private medical statement.  She has not alleged, 
and there is no other indication, that there are outstanding 
VA medical records relevant to the claim.  In addition, the 
appellant did not respond to the RO's March 2001 request to 
submit or authorize the release of medical records from any 
private doctors or facilities.  The Board acknowledges that 
the veteran's service medical records are not available.  
Correspondence from NPRC indicates that the records are 
presumed destroyed in the fire.  By letter dated in August 
1999, the RO informed the appellant about the destroyed 
service medical records and asked her to complete an NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data, in order to facilitate a search for other records.  The 
Form completed by the appellant in September 1999 shows no 
treatment during the veteran's period of service.  In 
addition, the appellant failed to respond to the RO's March 
2001 request to complete another NA Form 13055 with dates and 
locations of the alleged in-service treatment.  Generally, 
VA's duty to assist with the development of a claim is not a 
one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517 
(1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Specifically, the VCAA requires VA to obtain the veteran's 
service medical records and, if there is information 
sufficient to locate such records, other relevant records 
pertaining to the veteran's service held by a government 
entity.  38 U.S.C.A. 
§ 5103A(c)(1).  In this case, the Board finds that the duty 
to assist has been met.  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (2002); see 38 
U.S.C.A. Chapter 11.  The service-connected disability may be 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by use 
of applicable presumptions, if available.  38 C.F.R. 
§ 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based on exposure to 
ionizing radiation).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases specific to prisoners or war are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more any time after separation from service.  
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.307(a)(5).  The 
applicable diseases include cardiovascular-renal disease.  
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Upon review of the record, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  The record shows that the veteran died in May 
1985.  During his lifetime, service connection was not 
established for any disability.  Therefore, compensation for 
the cause of death may not be awarded on the basis of an 
already service-connected disability.  

In addition, the Board finds that the cause of the veteran's 
death is not satisfactorily determined.  Specifically, the 
death certificate is not attested by any individual qualified 
to do so.  The purported cause of death listed on the death 
certificate is hypertensive heart disease.  However, the 
Board notes that the death certificate was not signed by a 
private physician, public health officer, or hospital 
authority.  The certificate reflected no attending physician.  
The veteran apparently died at home, such that terminal 
hospital records are not available.  The death certificate 
lists the informant of the veteran's death as his father.  
There is no evidence to suggest that the veteran's father is 
an individual qualified to make a determination as to cause 
of death.  Absent adequate verification of the cause of the 
veteran's death, the Board is unable to determine whether 
compensation is warranted therefor.    

Even assuming the actual cause of death is hypertensive heart 
disease, the Board still finds no basis for establishing 
service connection for the cause of the veteran's death.  The 
Board acknowledges that, in her September 2000 notice of 
disagreement and March 2001 substantive appeal, the appellant 
alleges that the veteran was treated in service for heart 
disease and hypertension.  However, the NA Form 13055 
completed by the appellant at the RO's request in September 
1999 alleges no treatment for hypertension or any medical 
condition before 1977, many years after the veteran's 
separation from service.  In addition, the appellant failed 
to respond to the RO's March 2001 request to complete another 
NA Form 13055 with dates and locations of the alleged in-
service treatment.  Thus, there are no documents that may 
confirm the appellant's allegations.      

The only medical evidence of record is a Medical 
Certification from E. Bolonpo, M.D., dated in March 1981.  
The Certification indicates that the veteran had been treated 
for cerebral thrombosis and hypertension since September 
1977.  Nothing in the Certification in any way suggests that 
the veteran had hypertension in service or within the 
presumptive period.  38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.307(a)(5).  Moreover, the Certification does not 
otherwise provide a link between the hypertension noted at 
that time to the veteran's period of service.  Thus, there is 
no competent evidence of record establishing a relationship 
between the disease and the veteran's period of recognized 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).   

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
appellant's favor.  38 U.S.C.A. § 5107(b).  That is, there is 
simply no competent evidence showing the cause of the 
veteran's death as hypertensive heart disease related to his 
period of recognized service.  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  The appeal 
is denied.   


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

